Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 6462214 (hereinafter "214") (English Abstract submitted by Applicants in IDS 07/21/2021)(English Translation by Examiner).
 Regarding claims 1 and 10,214 discloses a battery diagnostic apparatus comprising: 
a power supply monitoring unit configured to detect that a power supply 5voltage has changed from less than a predetermined voltage to equal to or more than the predetermined voltage (Pars. 9, 10, 13, and 14);
 and a controller configured to measure a battery voltage in a predetermined period after the detection that the power supply voltage is equal to or more than the predetermined voltage (Pars. 9, 10, 13) , calculate electric power associated with a remaining capacity 10of a battery based on the battery voltage, and perform deterioration determination of the battery based on the electric power associated with the remaining capacity of the battery (Pars. 14-18).
Regarding claim 2, 214 discloses wherein the controller is configured to determine that the battery is in a deteriorated state when the electric power associated with the remaining capacity of the battery is less than a threshold (Pars. 2, 15), and comprising an output unit configured to output an alert when the battery is determined to be in the deteriorated state (Par. 2: notify a user of the remaining amount of the battery and the replacement time at an appropriate timing and at Par. 15: waring. See also Par. 18 for battery exhaustion alarms).
Regarding claim 3, 214 discloses wherein the controller is configured to determine that the battery is in the deteriorated state when the electric power associated with the remaining capacity of the battery becomes less than the threshold for a predetermined number of times (Pars. 8-14).
Regarding claim 4, 214 discloses wherein herein the battery is a lithium thionyl chloride primary battery, and when the electric power associated with the remaining capacity of the battery is less than the threshold or becomes less than the threshold for a 30predetermined number of times, the controller is configured to perform deterioration P0206953-ZZ 23/26-24 determination based on electric power re-calculated using a power supply voltage measured after application of a refresh current (Pars. 8-10, 13, and 14).
Regarding claim 5, 214 discloses wherein the controller is configured to shift an operation mode of the battery diagnostic apparatus when the controller determines that the battery is in a deteriorated state (Pars. 14-18).
Regarding claim 6, 214 discloses  10wherein the controller is configured to compare electric power associated with the remaining capacity of the battery with a plurality of threshold levels, classify a deterioration degree of the battery into levels, and change an operation mode of the battery diagnostic apparatus according to the deterioration degree (Pars. 14-18).
Regarding claim 7, 214 discloses wherein the controller is configured to further perform deterioration determination based on an open circuit voltage of the battery (Pars. 8-10).
Regarding claim 8, 214 discloses wherein the controller is configured to further perform deterioration determination based on a transition of electric power associated with a remaining capacity of the battery that is periodically measured (Pars. 8-14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 214 and Sato et al. (hereinafter "Sato")(USPAP. 20130103240).
Regarding claim 9, 214 does not explicitly disclose wherein the controller further determines whether to perform the deterioration determination based on an ambient temperature of the battery. 
Sato teaches " wherein the controller further determines whether to perform the deterioration determination based on an ambient temperature of the battery" (Pars. 36, 72, 76, 80).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify 214's invention using Sato's to arrive at the claimed limitation as specified in claim 9 to prevent battery deterioration (Par. 82).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	July 29, 2022